Name: Commission Regulation (EC) No 2547/94 of 20 October 1994 amending Regulation (EC) No 1854/94 laying down detailed rules for the application of Council Regulation (EC) No 774/94 in relation to import licences for quality wheat
 Type: Regulation
 Subject Matter: tariff policy;  consumption;  civil law;  plant product
 Date Published: nan

 21 . 10 . 94 Official Journal of the European Communities No L 270/7 COMMISSION REGULATION (EC) No 2547/94 of 20 October 1994 amending Regulation (EC) No 1854/94 laying down detailed rules for the application of Council Regulation (EC) No 774/94 in relation to import licences for quality wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administra ­ tion of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues ('), and in particular point (c) of Article 7 thereof, Article 1 Regulation (EC) No 1854/94 is hereby amended as follows : 1 . the third indent of point (c) of Article 2 ( 1 ) is replaced by the following : '  a written undertaking by the applicant to lodge a guarantee , at the latest at the time of issue of the import licence, to ensure that the wheat in ques ­ tion will be imported within five days of the date of issue of the import licence, of an amount equal to the levy provided for in Article 1 0 of Regulation (EEC) No 1766/92 applicable on the day the application was lodged, increased by ECU 5 per tonne, and' ; 2. the first subparagraph of Article 5 (2) is replaced by the following : 'The guarantee provided for in the third indent of point (c) of Article 2 ( 1 ) shall be released on produc ­ tion of proof that the wheat concerned has been imported within five days of the date of issue of the import licence and proof that the imported wheat is of the quality laid down in the relevant provisions.' Whereas Commission Regulation (EC) No 1854/94 (2) lays down the conditions for the issue of import licences for the quota opened by Regulation (EC) No 774/94 ; whereas the amount of the performance guarantee provided for in Regulation (EC) No 1854/94 is equal to the levy applicable on the day of import and, therefore, no sanctions are laid down for non-fulfilment of the special import conditions applicable to that quota ; whereas, given the time necessary for checking the minimum quality of the imported products pursuant to the provisions establishing quality criteria and to avoid any speculation when import licences are applied for, the amount of the performance guarantee should be increased ; whereas, for the same reasons, the provisions governing the release of that guarantee must be amended ; whereas, therefore, Regulation (EC) No 1854/94 should be amended ; Whereas, pursuant to the relevant provisions, the first date for the submission of import licence applications is 30 October 1994 ; whereas this Regulation should apply to those applications ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Eurobean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 91 , 8 . 4. 1994, p . 1 . (2) OJ No L 192, 28 . 7. 1994, p . 31 .